Title: To George Washington from Colonel Stephen Moylan, 25 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        English Town [N.J.] 25 June [1778] 8 oClock P.M.
                    
                    I am just arrived at this place & by every intelligence I can procure am informed the Enemy have encamped on the Road from Allen Town to Freehold—their front two Miles from the Court House at Mr Solomons their Rear by one Lucas’s—at Eight Miles from the Court Ho.
                    It was my intention to have seen if possible the march of the Enemy this day but have not been able to effect my purpose—I therefore propose setting out again at two oClock & shall approach as near as possible with the Baron de Stuben.
                    
                    it is within one qr of ten. the foregoing was designd to be sent by the Baron, I have taken it up & made those alterations in it which Your Excelly may depend upon, whilst I was in the neighborhood of Crosswicks I furnishd Genl Dickinson with every inteligence for your Excellency, I left Major Clough under the Command of General Scott, these different detachments have reduced, the party under my Command to thirty, I will attend the Baron, while he chuses to Stay in this Quarter which I believe will not be long, as I realy think they will march this night, indeed I believe it will be in vain for you to Harrass your army by pursuing them further, they are too far ahead, Morgan, Maxwell & Scott ought to be near. I wish they were, as the Country is much in favor of Light troops, tho very bad for Horse. I have the honor to be Sir your most H. St
                    
                        Stephen Moylan
                    
                